Appeal from an order of the Surrogate’s Court of Chemung County, entered March 19, 1980, which authorized the administrator to sell decedent’s real property for the purpose of distribution. In 1957, petitioner’s intestate died and petitioner was appointed administrator of the estate. Decedent left six children as distributees, one of whom died in 1975, and the latter’s heirs are the respondents herein. To avoid the expense of a partition action, the administrator, who is also a distributee, applied for and obtained an order to sell the intestate’s real property. Because there is no time limit within which a fiduciary must institute a proceeding to sell real property for the purpose of *960accomplishing distribution (Matter of Kelly, 144 Misc 330), an affirmance is appropriate. It may well be that partition would personally benefit respondents. However, the interests of the estate, as a whole, are best served by the proposed sale. Order affirmed, without costs. Sweeney, J. P., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.